DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites “wherein the data includes at least a relay physical downlink control channel (R-PDCCH)”.
After carefully examining the instant disclosure, the examiner respectfully submits that support for this limitation is lacking and the addition of said limitation is new matter.  The specification does not disclose a relay physical downlink control channel (R-PDCCH). Further, the specification does not disclose receiving a R-PDCCH over a PDSCH.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the data includes at least a relay physical downlink control channel (R-PDCCH).”  Claim 1, the parent claim, recites “begin receiving data over a physical downlink shared channel (PDSCH)”.  The limitation in claim 2 (the data being a R-PDCCH) contradicts the limitation in claim 1 (the data being received over a PDSCH).  Furthermore, how can a channel be data?  A channel carriers data but is not data itself.
Claim 10 recites “beginning to receive the data over the PDSCH in the subframe at a time before the point in the subframe when the relay node will begin receiving data over the PDSCH.” The claim limitation contradicts itself by stating the data over the PDSCH is received before the point the relay node begins receiving data.  The limitation is contradictory because the time at which the data starts being received is when the data is received so the beginning of data reception would be the time at which the relay node begins receiving data.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

DOUBLE PATENTING REJECTION #1
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,4,7, and 8 of U.S. Patent No. 10,111,211 (referred to as P211). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:	Claim 1 of broadens the scope of claim 2 of P211.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Re claim 2:	Claim 2 is disclosed in claim 1 of P211.
Re claim 3:	Claim 3 is disclosed in claim 2 of P211.
Re claim 4:	Claim 4 is disclosed in claim 3 of P211.
Re claim 5:	Claim 5 is disclosed in claim 4 of P211.
Re claim 6:	P211 does not explicitly disclose the point is at a fourth or fifth OFDM symbol.  It would have been obvious to one of ordinary skill in the art at the time of the invention for the point to be the fourth or fifth OFDM symbol as an obvious variant of the second symbol.
Re claim 7:	Claim 7 is disclosed in claim 1 of P211.
Re claim 8:	Claim 8 is disclosed in claim 29 of P211. P211 does not explicitly disclose the PDCCH size is variable.  It would have been obvious to one of ordinary skill in the art at the time of the invention for the PDCCH size to be variable in order to allow dynamic signaling.
Re claim 9:	Claim 9 is disclosed in claim 5 of P211.
Re claim 10:	Claim 10 is disclosed in claim 1 of P211.

Re claim 12:	Claim 12 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 13:	Claim 13 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 14:	Claim 14 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 15:	Claim 15 is rejected on the same grounds of rejection set forth in claim 8.
Re claim 16:	Claim 16 is rejected on the same grounds of rejection set forth in claim 1 from the perspective of the access node.
Re claim 17:	Claim 17 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 18:	Claim 18 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 19:	Claim 19 is rejected on the same grounds of rejection set forth in claim 7 from the perspective of the access node.
Re claim 20:	Claim 20 is rejected on the same grounds of rejection set forth in claim 8 from the perspective of the access node.

DOUBLE PATENTING REJECTION #2
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,674,490 (referred to as P490). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:	Claim 1 of broadens the scope of claim 3 of P490.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Re claim 2:	Claim 2 is disclosed in claim 2 of P490.
Re claim 3:	Claim 3 is disclosed in claim 3 of P490.

Re claim 5:	Claim 5 is disclosed in claim 5 of P490.
Re claim 6:	P490 does not explicitly disclose the point is at a fourth or fifth OFDM symbol.  It would have been obvious to one of ordinary skill in the art at the time of the invention for the point to be the fourth or fifth OFDM symbol as an obvious variant of the second symbol.
Re claim 7:	Claim 7 is disclosed in claim 6 of P490.  P490 does not explicitly disclose a size of a PDCCH is fixed.  It would have been obvious to one of ordinary skill in the art at the time of the invention for the size of a PDCCH to be fixed as an obvious variant of a variable size and as a well-known format.
Re claim 8:	Claim 8 is disclosed in claim 29 of P490. P490 does not explicitly disclose a size of a PDCCH is variable.  It would have been obvious to one of ordinary skill in the art at the time of the invention for the size of a PDCCH to be variable as an obvious variant of a fixed size and as a well-known format.
Re claim 9:	Claim 9 is disclosed in claim 6 of P490.
Re claim 10:	Claim 10 is disclosed in claim 1 of P490.
Re claim 11:	Claim 11 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 12:	Claim 12 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 13:	Claim 13 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 14:	Claim 14 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 15:	Claim 15 is rejected on the same grounds of rejection set forth in claim 8.
Re claim 16:	Claim 16 is rejected on the same grounds of rejection set forth in claim 1 from the perspective of the access node.
Re claim 17:	Claim 17 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 18:	Claim 18 is rejected on the same grounds of rejection set forth in claim 4.

Re claim 20:	Claim 20 is rejected on the same grounds of rejection set forth in claim 8 from the perspective of the access node.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,5,6,11, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo (US 20110250897).
Re claim 1:
Seo discloses receiving, from an access node, an indication of a point in a subframe when the relay node will begin receiving data over a physical downlink shared channel (PDSCH) of the subframe (Para.[0095]  A location of the P-PDSCH and a radio resource to be used may be pre-defined between the BS and the RS. The P-PDSCH (or a radio resource allocated to a control packet included in the P-PDSCH) may be designed to have a fixed format, location, and radio resource. For example, the P-PDSCH may be fixed in a semi-static manner. Alternatively, the P-); and 
beginning to receive the data over the PDSCH in the subframe based on the indication of the point in the subframe (Fig.14 and 15 ref. PDSCH 2).
As shown above, Seo discloses a format, location, and resource of the P-PDSCH being pre-defined between the BS and the RS.  Seo does not explicitly disclose the information was received from an access node.
It would have been obvious to one of ordinary skill in the art at the time of the invention that pre-defined information can be received from an access node when a relay node is first being provisioned in order configure the relay node for communication.
Re claim 5:
Seo discloses wherein the point in the subframe when the relay node will begin receiving data over the PDSCH is pre-configured or preset (Para.[0095]  A location of the P-PDSCH and a radio resource to be used may be pre-defined between the BS and the RS. The P-PDSCH (or a radio resource allocated to a control packet included in the P-PDSCH) may be designed to have a fixed format, location, and radio resource. For example, the P-PDSCH may be fixed in a semi-static manner. Alternatively, the P-PDSCH may be designed to have a several number of limited formats, locations, and radio resources to facilitate blind decoding).
Re claim 6:
Seo discloses wherein the point in the subframe when the relay node will begin receiving data over the PDSCH is at a (Fig.14-16 PDSCH 2 and Fig.16 ref. 163 Listen to RS and Para.[0089]  Referring to FIG. 14, control information is transmitted to the macro UE in at least ).
As shown above, Seo discloses the point in the subframe being after the BS transmits to the UE and after a guard period.  Seo also discloses the symbols the BS transmits to the UE being at least one.
Seo does not explicitly disclose a fourth or fifth symbol.  It would have been obvious to one of ordinary skill in the art at the time of the invention that when the BS uses two or three symbols to transmit the PDCCH to the UE and the guard period is one symbol, the point in the subframe will be the fourth or fifth OFDM symbol.
Re claim 11:	Claim 11 is rejected on the same grounds of rejection set forth in claim 1.  Seo further discloses a memory and processor (Fig. 30).
Re claim 16:	Claim 16 is rejected on the same grounds of rejection set forth in claim 1 from the perspective of the access node.

Claims 2-4,7-10,12-15, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo in view of Zhuang (US 20100120442).
Re claim 2:
Seo discloses wherein the data includes control information (Para.[0094]  When the control information exists only in one PDSCH).
Seo does not explicitly disclose wherein the data includes at least a relay physical downlink control channel (R-PDCCH).
Zhuang discloses wherein the data includes at least a relay physical downlink control channel (R-PDCCH) (Fig.6 ref. Control Channel for RN and Data for RN).

Seo and Zhuang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo to include a R-PDCCH in a data region as taught by Zhuang in order to facilitate RN communication.
Re claim 3:
Seo discloses receiving, from the access node via high layer signaling, the indication of the point in the subframe when the relay node will begin receiving the data over the PDSCH (Para.[0095]  A location of the P-PDSCH and a radio resource to be used may be pre-defined between the BS and the RS. The P-PDSCH (or a radio resource allocated to a control packet included in the P-PDSCH) may be designed to have a fixed format, location, and radio resource. For example, the P-PDSCH may be fixed in a semi-static manner. Alternatively, the P-PDSCH may be designed to have a several number of limited formats, locations, and radio resources to facilitate blind decoding).
As shown above, Seo discloses a format, location, and resource of the P-PDSCH being pre-defined between the BS and the RS.  Seo does not explicitly disclose the information was received from an access node.
It would have been obvious to one of ordinary skill in the art at the time of the invention that pre-defined information can be received from an access node when a relay node is first being provisioned in order configure the relay node for communication.
Seo does not explicitly disclose via high layer signaling.
Zhuang discloses via high layer signaling (Para.[0025]  The base station can send a configuration message via high layers to inform an RN of the possible sizes of the floating control region).
Seo and Zhuang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo to include high layer signaling as taught by Zhuang in order to explicitly show the type of signaling for sending configuration information and facilitate RN communication.
Re claim 4:
Seo does not explicitly disclose wherein the high layer signaling comprises at least one of: a broadcast control channel; radio resource control (RRC) signaling; or a media access control (MAC) control element.
Zhuang discloses wherein the high layer signaling comprises at least one of: a broadcast control channel; radio resource control (RRC) signaling; or a media access control (MAC) control element (Para.[0025]  The configuration message can be sent as a dedicated RRC message).
Seo and Zhuang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo to include high layer signaling as taught by Zhuang in order to explicitly show the type of signaling for sending configuration information and facilitate RN communication.
Re claim 7:
Seo discloses (Fig.14-15 PDSCH -2 is approximately at the endpoint of PDCCH).

Zhuang discloses wherein a size of a physical downlink control channel (PDCCH) in the subframe is fixed (Para.[0032]  Decoding is simplified in embodiments where the control region has a known fixed dimension).
Seo and Zhuang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo to include a fixed control region size as taught by Zhuang in order to simplify decoding (Zhuang Para.[0032]).
Re claim 8:
Seo discloses (Fig.14-15 – where PDSCH-2 is after PDCCH).
Seo does not explicitly disclose wherein a size of a physical downlink control channel (PDCCH) in the subframe is variable.
Zhuang discloses wherein a size of a physical downlink control channel (PDCCH) in the subframe is variable, and wherein the point in the subframe when the relay node will begin receiving data over the PDSCH is on or after an endpoint of a largest possible PDCCH (Fig.6 ref. 602 is variable from 1-3 symbols and ref. 4th symbol is the fixed point and Para.[0024]  The starting locations of the floating control region may be either pre-defined in fixed way or according to some higher-layer configuration message sent to the relay nodes).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo to include a variable PDDCH size as taught by Zhuang in order to facilitate communication using an RN and allow efficient sharing of resources (Zhuang Para.[0017]).
Re claim 9:
Seo discloses wherein the subframe comprises dummy data in between an endpoint of the PDCCH and the point in the subframe when the relay node will begin receiving data over the PDSCH (Fig.14 ref 165 and Para.[0085]  The radio resource regions 165 may include a guard time of the RS in a time domain).
Re claim 10:
Seo does not explicitly disclose beginning to receive the data over the PDSCH in the subframe at a time before the point in the subframe when the relay node will begin receiving data over the PDSCH.
Zhuang discloses beginning to receive the data over the PDSCH in the subframe at a time before the point in the subframe when the relay node will begin receiving data over the PDSCH (Fig.6 and Para.[0037] switch gap – where Seo discloses the PDSCH and the switch gap is before the control channel/data to the RN).
Seo and Zhuang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo to include high layer signaling as taught by Zhuang in order to explicitly show the type of signaling for sending configuration information and facilitate RN communication.
Re claim 12:	Claim 12 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 13:	Claim 13 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 14:	Claim 14 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 15:	Claim 15 is rejected on the same grounds of rejection set forth in claim 8.
Re claim 17:	Claim 17 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 18:	Claim 18 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 19:	Claim 19 is rejected on the same grounds of rejection set forth in claim 7 from the perspective of the access node.
Re claim 20:	Claim 20 is rejected on the same grounds of rejection set forth in claim 8 from the perspective of the access node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471